       Case 2:18-bk-23070-SK            Doc 13      Filed 12/17/18 Entered 12/17/18 14:36:12                  Desc
                                                        Page 1 of 7
KATHY A. DOCKERY
CHAPTER 13 TRUSTEE
801 S. FIGUEROA ST., SUITE 1850
LOS ANGELES, CA 90017
PHONE: (213) 996-4400
FAX: (213) 996-4426
                                         UNITED STATES BANKRUPTCY COURT

                                           CENTRAL DISTRICT OF CALIFORNIA

                                                 LOS ANGELES DIVISION

                                                      Case No: LA18-23070-SK
 IN RE:
                                                      CHAPTER 13
   JACK DAMUSCA



                                                       TRUSTEE’S OBJECTIONS TO PLAN CONFIRMATION;
                                                       DECLARATION IN SUPPORT THEREOF; AND NOTICE
                                                       RE: EFFECT OF FAILURE TO APPEAR AT
                                                       CONFIRMATION HEARING

                                  DEBTOR(S).          DATE:           January 10, 2019
                                                      TIME:           10:00 am
                                                      PLACE:          ROYBAL BUILDING
                                                                      255 EAST TEMPLE STREET
                                                                      Courtroom 1575 15th Floor
                                                                      LOS ANGELES, CA 90012


     TO THE HONORABLE SANDRA R. KLEIN, UNITED STATES BANKRUPTCY JUDGE, THE DEBTOR

 AND ALL PARTIES IN INTEREST:



     The Chapter 13 Standing Trustee (the “Trustee”) hereby objects to confirmation of the plan in that the

 Debtor(s) has failed to meet all of the mandatory requirements set forth under

 11 U.S.C. §1325. The Trustee’s Objections are set forth in detail in Exhibit “A” of the attached Declaration in

 Support of the Trustee’s Objections to Confirmation. The Objections are based on information as known to

 the Trustee as of the §341(a) Meeting of Creditors (The "Meeting"). The Trustee reserves the right to raise

 additional objections.



     Unless otherwise specified at the Meeting, the Trustee requests that the debtor(s)

 provide any new or amended documents no later than five days after the Meeting. Pursuant to

 11 U.S.C. §521(3), the debtor(s) is required to cooperate with the Trustee.



     THE FAILURE OF THE DEBTOR(S) OR THE ATTORNEY FOR DEBTOR(S), TO APPEAR AT THE

 CONFIRMATION HEARING IS CAUSE FOR DISMISSAL OR CONVERSION OF THE CASE UNLESS
      Case 2:18-bk-23070-SK          Doc 13      Filed 12/17/18 Entered 12/17/18 14:36:12                 Desc
                                                     Page 2 of 7
 THE DEBTOR(S) OR THE ATTORNEY FOR DEBTOR(S) IS EXCUSED BY THE TRUSTEE OR BY A

 COURT ORDER PURSUANT TO L.B.R. 3015-1(d).

    THE    DEBTOR(S)     AND   ATTORNEY      FOR    DEBTOR(S),      IF    ANY,   ARE   ALSO   ADVISED      THAT    THE

 CASE     MAY   BE    DISMISSED    OR    CONVERTED       AT   THE        CONFIRMATION   HEARING      IF    ALL    PLAN

 PAYMENTS       AND     THE     DECLARATION        SETTING       FORTH        POST-PETITION     PRECONFIRMATION

 DEED OF TRUST PAYMENTS (OFFICIAL FORM F3015-1.4) ARE NOT TENDERED TO THE TRUSTEE

 PRIOR TO THE DULY NOTICED HEARING TIME.




   WHEREFORE, the Standing Trustee respectfully requests that confirmation of the plan be denied .



DATED: 12/14/2018



                                                      _________________________________

                                                      KATHY A. DOCKERY, Chapter 13 Trustee
         Case 2:18-bk-23070-SK            Doc 13       Filed 12/17/18 Entered 12/17/18 14:36:12                Desc
                                                           Page 3 of 7
                                           DECLARATION OF KATHY A. DOCKERY

I, Kathy A. Dockery, declare as follows:

       1. I am the standing Chapter 13 Trustee in this matter and by virtue thereof, I have personal knowledge

of files and records kept by my office in the regular course of business.               I have personally reviewed the files

and records kept by my office in the within case.           The following facts are true and correct and within my own

personal knowledge and I could and would testify competently thereto if called to do so.

       2. The Trustee objects to confirmation of the proposed Plan due to the following deficiencies all of

which existed prior to or at the time of the §341(a) Meeting(s) held in this matter.             A true and correct copy of

the Trustee’s Objections in this matter is attached hereto and incorporated herein by reference as Exhibit

“A”.

       3. The Debtor(s) is requested to provide the documents and information set forth in

Exhibit “A”.



           I declare under penalty of perjury that the foregoing is true and correct.



DATED: 12/14/2018


                                                              _____________________________________
                                                              KATHY A. DOCKERY, Chapter 13 Trustee
      Case 2:18-bk-23070-SK            Doc 13      Filed 12/17/18 Entered 12/17/18 14:36:12                   Desc
                                                       Page 4 of 7
                                                      EXHIBIT A
                                                Trustee Objections

If the debtor(s) fails to produce the documents and resolve the issues set forth in this trustee’s objection to
confirmation, the trustee may recommend dismissal or conversion of the case for cause and unreasonable delay
that is prejudicial to creditors. See 11 U.S.C. §§1307(c) and 1307(c) (1).

                             BANKRUPTCY PAYMENTS DUE AT CONFIRMATION
Bankruptcy Payments due at confirmation must be mailed to the Trustee’s lockbox prior to the confirmation
hearing. The Debtor or Attorney must present the Plan Payment Declaration with an attached copy of the
bankruptcy payment and a certified proof of mailing at the confirmation hearing. The Trustee’s lockbox address is
as follows:
                                               Chapter 13 Trustee
                                                  P.O. Box 691
                                            Memphis, TN 38101-0691

If you do not have evidence that your bankruptcy payments are current, your case may be dismissed at the
confirmation hearing.

Other issues may arise at or before confirmation requiring additional action or information by the debtor and
debtor’s counsel.

RESPONSES TO THE TRUSTEE’S OBJECTIONS ARE DUE ON December 24, 2018
Responses to the Trustee’s Objections must be uploaded to our website latrustee.com on the tab
T.R.U. If your firm is not registered for T.R.U., email our office at tru@latrustee.com for a user name
and password for your firm.

All documents that are required to be filed with the Bankruptcy Court must be uploaded to PACER prior
to submittal to the Trustee’s website.

                                                                                                            Amendment
                                                                                                                or
                                                                                                           Documentation
   No.                                          OBJECTION                                                    Requested
                                                          The Plan
     1.      The proposed Plan is infeasible due to the claim(s) filed by the following             Plan
             creditors. 11 U.S.C. § 1325(a)(6).

                         •    US Bank, N.A.

     2.      The Debtor is requested to file an amended plan to indicate his intention to sell      Plan
             his primary residence and file a motion for authority to sell the real property. See
             11 U.S.C. §1325(b)(3) and (b)(4); 11 U.S.C. §1325(a)(4); see In re: Flores 735         Motion for Authority to
             F.3d 855 (9th Cir. 2013)(en banc). The Debtor(s) has a duty to prepare                 Sell Real Property
             schedules carefully, completely, and accurately. Cusano v. Klein, 264 F.3d 936,
             946 (9th Cir. 2001); In re Mohring, 142 B.R. 389,394 (Bankr. E.D. Cal.
             1992). The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.
             §521(3) and F.R.B.P. 4002(4).


                                                    Proof of Claims
     3.      The Debtor(s) is requested to file a proof of claim for all secured and priority       Proof of Claim
             creditors to be paid through the plan if the secured and/or or priority creditor has
             not filed a proof of claim within the 70 days after the commencement of the
             case. A secured or priority creditor will not receive disbursements from the
             estate unless the creditor holds an allowed claim. See FRBP 3002(a) and LBR
    Jack Damusca
    1823070
    12/14/2018 4:10:11 PM
  Case 2:18-bk-23070-SK           Doc 13      Filed 12/17/18 Entered 12/17/18 14:36:12               Desc
                                                  Page 5 of 7
        3015-1(b)(5). The Debtor(s) is entitled to file a claim for a creditor should the
        creditor not file a claim prior to the proof of claim deadline. 11 U.S.C.
        501(c). The deadline for the Debtor to file a proof of claim is 30 days from the
        expiration of the claims filing deadline. See FRBP 3004. The Debtor has a duty
        to cooperate with the Trustee. See 11 U.S.C. §521(3) and F.R.B.P.
        4002(4). Secured and Priority Creditors who may not have filed a Proof of Claim
        include:

                    •   Trinity Financial Services LLC


                                           Income (Schedule I)
4.      The Debtor(s) is requested to provide a copy of the 2017 Federal Income Tax           2017 Federal Income
        Returns. The Debtor has a duty to cooperate with the Trustee. See 11 U.S.C.           Tax Return
        §521(3) and F.R.B.P. 4002(4). The Debtor has the burden of proof for plan
        confirmation. See In re: Huerta 137 B.R. 356, 365 (Bkrtcy.C.D.Cal., 1992), In re:
        Wolff 22 B.R. 510, 512 (9th Cir. BAP (Cal.) 1982), In re: Hill 268 B.R. 548, 552
        (9th Cir. BAP (Cal.), 2001).

                                         Expenses (Schedule J)
5.      The Trustee has no objection to the expenses set forth in schedule J so long as
        the Plan remains a 100% Plan.

                                                 Attorney Fees
6.      The amount of the prepetition and post-petition attorney fees disclosed in the        RARA, 2016(b)
        Statement of Financial Affairs, the 2016(b) Statement, the Rights and                 Statement, Plan
        Responsibilities Agreement and the Plan do not reconcile with one another. The
        Debtor is requested to file the appropriate amended document to cure this defect
        in order for the attorney fees to be properly paid. The Debtor has a duty to
        cooperate with the Trustee. See 11 U.S.C. §521(3) and F.R.B.P. 4002(4).


                                       Miscellaneous Objections
7.      The Debtor(s) is requested to provide a declaration regarding: Filing of Tax          Tax/DSO Declaration
        Returns and Payment of Domestic Support Obligations (Form 3015-
        1.8.Dec.Tax.Dso). The Debtor has a duty to cooperate with the Trustee. See 11
        U.S.C. §521(3) and F.R.B.P. 4002(4). The Debtor has the burden of proof for
        plan confirmation. See In re: Huerta 137 B.R. 356, 365 (Bkrtcy.C.D.Cal., 1992),
        In re: Wolff 22 B.R. 510, 512 (9th Cir. BAP (Cal.) 1982), In re: Hill 268 B.R. 548,
        552 (9th Cir.BAP (Cal.), 2001).

8.      The Debtor(s) is requested to provide appropriate evidence of all required plan       Evidence of Plan
        payments which have come due prior to the date and time of the scheduled              Payments
        confirmation hearing pursuant to the Trustee’s policy and Local Bankruptcy
        Rules 3015-1(k) et seq. and 3015-1(m) et seq. Failure to do so may be cause
        for dismissal or conversion of the case to a case under chapter 7 pursuant to 11
        U.S.C. Section 1307(c) and Local Bankruptcy Rule 3015-1(k)(4) and 3015-
        1(m)(8).




Jack Damusca
1823070
12/14/2018 4:10:11 PM
          Case 2:18-bk-23070-SK                    Doc 13          Filed 12/17/18 Entered 12/17/18 14:36:12                                          Desc
                                                                       Page 6 of 7
   In re: JACK DAMUSCA
                                                                                                          CHAPTER: 13

                                                                                                          CASE NUMBER: 2:18-bk-23070-SK
                                                                                                          Debtor(s).


Proposed orders do not generate an NEF because only orders that have been entered are placed on the CM/ECF docket.


                                               PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   801 S. Figueroa Street, Suite 1850
                                                      Los Angeles, California 90017

A true and correct copy of the foregoing document described as “TRUSTEE'S OBJECTION TO CONFIRMATION OF
PLAN (BATCH)”, will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) - Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and hyperlink
to the document. On _________________, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following person (s) are on the Electronic Mail Notice List to receive NEF transmission
at the email address(es) indicated below:
                                                                               Service information continued on attached page


II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served) :
On 12/17/18, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class ,
postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed .

                                                                                             X            Service information continued on attached page



III.   SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _________________, I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method ), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge
will be completed no later than 24 hours after the document is filed.
                                                                                          Service information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct .


  12/17/18                                Katherine Bamaca
   Date                                   Type Name                                                    Signatur e




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                         F 9013-3.1
        Case 2:18-bk-23070-SK                     Doc 13           Filed 12/17/18 Entered 12/17/18 14:36:12                                         Desc
                                                                       Page 7 of 7
   In re: JACK DAMUSCA
                                                                                                         CHAPTER: 13

                                                                                                         Debtor(s).
                                                                                                         CASE NUMBER:         2:18-bk-23070-SK


                                                                        Service List


   Jack Damusca                                                                  LAW OFFICES OF TYSON TAKEUCHI
   3512 Floresta Ave                                                             1055 WILSHIRE BLVD. SUITE 850
   Los Angeles, CA 90043-1849                                                    LOS ANGELES, CA 90017




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

January 2009                                                                                                                                        F 9013-3.1
